t c memo united_states tax_court nimia marta ramos petitioner v commissioner of internal revenue respondent docket no filed date nimia maria ramos pro_se charlotte a mitchell and paul r zamolo for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine respondent’s determination_of_a_deficiency in her federal_income_tax return following a concession by - - respondent ’ we are left to decide the following issues as to whether petitioner is entitled to a deduction for a dependency_exemption for her son we hold she is not whether petitioner is entitled to claim a child_tax_credit we hold she is not whether petitioner may use the head_of_household filing_status we hold she may not findings_of_fact the parties have stipulated some of the facts their stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference we find those facts accordingly petitioner resided in new york when her petition was filed petitioner filed a federal_income_tax return return using the filing_status of head_of_household on that return she claimed a dependency_exemption deduction for her son alejandro betancourt alejandro petitioner also claimed as to alejandro a dollar_figure child_tax_credit before coming to the united_states petitioner had lived in puerto rico petitioner’s ex-husband jesus betancourt flores lived in puerto rico in and still lives there in the principal place of residence for alejandro was puerto rico ' respondent concedes that petitioner is not liable for an additional tax for excess_contributions to her individual_retirement_account - - petitioner is a noncustodial_parent of alejandro alejandro resided with petitioner for approximately months during petitioner claims that she provided during at least half of the support for her son petitioner has never filed with respondent as to alejandro a form_8332 release of claim to exemption for child of divorced or separated parents on date respondent mailed a notice_of_deficiency to petitioner the notice_of_deficiency determined that petitioner may not claim alejandro as a dependent may not claim a child_tax_credit and may not use the filing_status of head_of_household opinion dependency_exemption sec_151 allows a taxpayer to claim as a deduction an exemption_amount for each of his or her dependents sec_151 and sec_152 lay out the following five tests that a taxpayer must meet in order to claim another person as a dependent support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test if the taxpayer fails any of these tests he or she may not claim the person as a dependent section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure - - as to the support_test the taxpayer generally must provide more than half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in the case of a child of divorced parents the custodial_parent generally is entitled to the deduction sec_152 a noncustodial_parent however is entitled to the deduction pursuant to sec_152 if a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year respondent has prescribed form_8332 for this purpose here petitioner is the noncustodial_parent of alejandro respondent has requested petitioner to provide a completed form_8332 as to alejandro to comply with the written declaration requirement of sec_152 a because petitioner has never done so she is not entitled to a dependency_exemption deduction for alejandro additionally petitioner has failed to meet the support_test she has not presented any evidence regarding the total cost of the support for alejandro or the portion of the total support she provided child_tax_credit respondent determined that petitioner was not entitled to the claimed child_tax_credit sec_24 provides fora credit against tax for each qualifying_child of the taxpayer sec_24 defines a qualifying_child as any individual if a the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year b such individual has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins and c such individual bears a relationship to the taxpayer described in sec_32 b because petitioner is not allowed a deduction under sec_151 with respect to alejandro she does not have an eligible or gualifying child it therefore follows that she is not entitled to a child_tax_credit under sec_24 and we so hold head_of_household respondent determined that petitioner was not entitled to file her return using the status of head_of_household section ob allows a taxpayer to file as head_of_household if the taxpayer 1s not married at the close of the taxable_year is not a surviving_spouse and maintains as the taxpayer’s home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode for certain enumerated - - individuals including a son the parties have stipulated that alejandro lived with petitioner for only months during thus petitioner did not provide a household for alejandro for more than one-half of the taxable_year petitioner is unable to file as head_of_household and must use the filing_status of single all arguments made by petitioner but not discussed herein have been considered and have been found to be without merit accordingly decision will be entered under rule
